Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s amendment, filed 06/01/22, The previously noted claim objections are overcome. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,146,158 (“Peratoner”).
Regarding claim 1, Peratoner discloses a shelf power supply system, comprising a power supply track (75) and a first power taking head (90) arranged on the power supply track (see Fig. 1), the first power taking head (90) has an external wiring (13), characterized in that the shelf power supply system further comprises a retractable power supply track (1, see Figs. 6 – 7 illustrating retraction), and the retractable power supply track (1) comprises a first moving part (74) electrically connected to the external wiring (see Fig. 1) and a second moving part (58) being electrically connected with the first moving part (see Figs. 1 – 3) and slideable thereon (the head can slide along the track before being secured to the track), and the second moving part (58) has a terminal (64).
Regarding claim 2, Peratoner discloses a shelf (78) comprising a column (76) and a support arm characterized in that the shelf comprises a shelf power supply system (see above) as described in claim 1 (see above), the power supply track (75) is vertically arranged on or near a column (76) of the shelf (from the perspective of Fig. 1 the track 75 is vertical in comparison to a horizonal member 76), and the retractable power supply track (1) is set on a support arm (74) of the shelf (1 meshes with 74 and 74 will provide lateral support to 1, by helping prevent lateral movement, and in turn shelf 78 is supported against lateral movement by 74).
Regarding claim 3, Peratoner discloses wherein the first moving part (74) comprises: slide track (84); two electrical contacts (82), fixedly arranged on the slide track (see Fig. 4); and the second moving part (58) includes: a track (the face of 58 including alignment member 66 and mounting structures 68),which is matched with the slide track (see Fig. 4); two conductive strips (64), provided on the track (see Fig. 4) and extend along a length direction thereof (see Fig. 2), and two electrical contacts (the contacts between the conductors in 12 and the conductors 64) maintain electrical contact with the conductive strips (the aforementioned contacts maintain an electrical connection with the strips when 58 is mounted to connect to the strips), respectively.
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
Applicant argues that wiring 13 is connected to bus 75 and not connected to member 90. As best understood, Examiner interprets this argument as stating that member 90 does not have external wiring as required by the claim because wire 13 is connected to 75. Examiner cannot concur.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the external wiring is physically connected to the head) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, claim 1 recites that “the first power taking head has an external wiring.” The claim does not specify a specific type of physical interaction between the head and the external wiring. In fact, the word external, under a broadest reasonable interpretation, may include a wiring connection that is not directly physically connected to the head member because an external wire includes a wiring structure that is entirely physically separate from the head member but still electrically interacts with the head member so that the head nonetheless has a connection relationship with the wiring. Here, the head of Peratoner electrically connects to the wiring 13 through the bus 75. The wiring is not directly connected to the head and thus is “external” while still supplying signals to the head, thus satisfying the language that the head “has” external wiring.	
Allowable Subject Matter
Claims 4 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, and if all applicable claim objections are rectified.
The reasons for allowance for claim 4 can be found in the action mailed 03/02/2022. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        
/OSCAR C JIMENEZ/Examiner, Art Unit 2833